Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
On pages 1-4 of the response filed November 19, 2021, Applicant traverses the 35 USC 101 rejection.  For example, Applicant argues on page 3, Applicant argues “Receiving a request from a tag widget within a client is not anything comparable to "an observation, evaluation, judgement, opinion." Human beings are not capable of receiving human generated requests. The broadest reasonable interpretation of the claim language refers to a type of request-response technology, which is one of the basic methods by which computers use to communicate with one another in a network.” This is not a mental process under any reasonable interpretation.”  Applicant’s argument is not persuasive as discussed below.  Applicant’s assertion of the “Human beings are not capable of receiving human generated requests.  The broadest reasonable interpretation of the claim language refers to a type of request-response technology, which is one of the basic methods by which computers use to communicate with one another in a network” further supports the 35 USC 101 rejection of record.  For example, in accordance with “October 2019 Update: Subject Matter Eligibility”, “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements and opinions. Examples of claims that recite mental processes include: a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  The step of “Receiving a request…” is directed “collecting information” such that the step are recited at a high level of generality such that they could practically be performed in the human mind.
Further, The limitation of ““Receiving a request from a tag widget within a client” amounts to extra-solution activity of receiving data (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for 
On pages 3-4, Applicant argues the claimed "tag weighting engine" is not a generic computer component. Rather, Applicants’ position has consistently been that this particular component is novel. Since the Examiner cannot exclude this particular computer component, the Examiner cannot allege that the limitations at issue can be performed in the human mind.  Applicant’s argument is not persuasive as discussed below.  The instant specification discloses TAG weighting engine (Figure 1A) is responsible for calculating the weighting (i.e. importance) for each single tag before it is displayed to a user ([0018]).  For inspecting which tags are available for a certain resource the user first invoked the tag widget (1), which calls the service APIs asking for the available tags (2), which calls the tag weighting engine (3) which retrieves the list of available tags from the data storage.  The tag weighting engine then calculates the tag weights based on tag “frequency” (5) and returns the result via the service APIs back to the tag widget (6) which displays the tags ([0021]).  The major change is that the tag weighting engine calculates tag weightings on tags’ “frequency” only ([00150]).  In fact, the service API is responsible for returning both, the simple list of tags that have been assigned the resource and a weighting for each tag. Thus, the service API now invokes the tag weighting engine which performs two major operations ([00156]).  Besides naming a generic computer component “TAG weighting engine,” the specification does not support that the “TAG weighting engine” is anything more than a generic computer component.  A naming convention for a computer component does not make it not a generic computer component or novel.

On page 5, Applicant argues the Examiner has not established that the claimed invention recites a judicial exception. Thus, the eligibility analysis should have been concluded.  Applicant’s argument is not persuasive because the claimed invention is directed to a judicial exception as discussed above, therefore, the 35 U.S.C. 101 non-statutory rejection has been maintained.
On pages 5-7, Applicant argues the Examiner has not put forth any claim construction regarding the claim language.  Rather, the Examiner merely concludes that the teachings of Bouillet correspond to the currently active context profile again” [00127].  The disclosure in the specification support the interpretation of the limitation as defined by their respective customary and ordinary meaning of “active context”.
It is further noted that claims are given their broadest reasonable interpretation consistent with the specification.  However, the instant claims are not limited to the “how the meaning of a tag changes (i.e. its context) that have been cited from the specification by Applicant as limitations that are not disclosed by the prior art of record.  As cited by the MPEP, the court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the 
On pages 7-8, Applicant argues “Assuming for sake of argument that the "currently selected goal" describes an active context, there is nothing in the Examiner's citations regarding the past context that refers to a past goal. As such, the Examiner's analysis regarding the claimed "active context" is inconsistent with regard to the Examiner's analysis regarding the claimed "past context."  Applicant’s argument is not persuasive because Bouillet disclose the argued limitaitons.  For example, Bouillet disclose a past context for the particular tag specified by a past user (page 6, [0103], e.g. When a feed is annotated with a tag, all ancestor tags are automatically added to the feed. For example (see FIG. 7), adding NewYorkTimesOpinion tag automatically adds Opinion, NewYorkTimes, Newspaper and News to the same annotation for the purposes of computing tag clouds and matching feeds to goals. Therefore, a feed annotated with "NewYorkTimesOpinion" will be a match to a goal "Newspaper".  Examiner interpretation of prior art as mapped to the claimed invention: It is noted that the disclosure of “all ancestor tags are automatically added to the feed” in the context of a match to a goal such as “Newspaper” has been interpreted as “a past context.”  For example, adding “NewYorkTimesOpinion” tag automatically adds Opinion, NewYorkTimes, Newspaper and News (interpreted as past goals) to the same annotation for the purposes of computing tag clouds and matching feeds to a goal "Newspaper."  The past goal “Newspaper” as inherited is directed to a past context relative to the just added “NewYorkTimesOpinion” goal.)  Bouillet discloses an active context in which a user of the tag widget is operating (page 5, [0089], e.g tag clouds are generated by computing a weight value for each tag in the context of the currently selected goal (active). This is accomplished by analyzing the descriptions of all existing and potentially generated feeds that can be matched to the current goal or descriptions of all existing feeds, if there is no goal currently specified.  The weight of a tag in this case is taken to be equal to the number of such descriptions that contain the Examiner interpretation of prior art as mapped to the claimed invention: the currently selected goal (active) has been interpreted as “an active context.”  
 
Further, Applicant argues any claim construction that concludes that a "currently selected goal" teaches the claimed "active context" is not consistent with Applicants’ specification. The "currently selected goal" is not related to how the meaning of a tag changes (i.e., its context). Therefore, based upon M.P.E.P. § 2111, which 24 was discussed above, the Examiner has not employed the broadest, reasonable interpretation.  Applicant’s argument is not persuasive.  For example, the claims do not recite the limitation of “how the meaning of a tag changes (i.e., its context)” and the specification does not explicitly define “active context” as “how the meaning of a tag changes (i.e., its context).”  It is further noted that claims are given their broadest reasonable interpretation consistent with the specification.  However, the instant claims are not limited to the “how the meaning of a tag changes (i.e. its context) that have been cited from the specification by Applicant as limitations that are not disclosed by the prior art of record.  As cited by the MPEP, the court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (MPEP §2111 [R-1]).
On pages 8-9, Applicant argues the adding of Siegel does not cure the argued deficiencies of Bouillet.  Applicant’s argument is not persuasive because the argued limitations have been addressed above.


Claims 13-22, filed April 24, 2019, are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource; executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags; and forwarding, to the tag widget within the client, the tags and associated overall weighting factors.”  
In claims 1 and 18, the step to “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource” limitation falls under the category of a mental process in that a person could “assign keywords to a resource” to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).
In claim 1, the step to “executing, responsive to the request, a tag weighting engine that identifies the tags and determines, respectively, individual overall weighting factors for each of the tags”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “executing, responsive to the request, a tag weighting engine 
In claim 1, the step to “forwarding, to the tag widget within the client, the tags and associated overall weighting factors”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “forwarding, to the tag widget within the client, the tags and associated overall weighting factors” limitation falls under the category of a mental process in that a person could determine the importance of keywords to aid recognition.  This interpretation appears in line with the specification which describes “Tagging is the process of assigning keywords (or metadata) to resources.” (see paragraph [0006]).  The limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  That is, other than reciting “A server system”, “a hardware processor” configured to initiate the executable operations, and a “computer program, comprising a computer hardware storage device having stored thereon program code”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “server system” and “a hardware processor,” where the claim recites details on what the received tag request.  The “server system” and “a hardware processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a 
Claims 14-17 and 19-22 further expands on the “weighting factors”, however, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 13, 14, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bouillet et al. (Bouillet hereafter, US 2009/0100407 A1).
Claim 13, Bouillet discloses a server system, comprising: 
a hardware processor (page 7, [0118], e.g. processors) configured to initiate the executable operations of:
receiving, from a tag widget associated with a resource and within a client, a request for tags associated with the resource (page 3, [0045], e.g. receiving a processing goal, wherein the processing goal corresponds to a set of tags selected from a tag cloud; wherein after the processing goal is received);
 The weight of a tag in this case is taken to be equal to the number of such descriptions that contain the tag, page 6, [0099], e.g. Tag clouds are weighted lists of keywords (tags). One way to present a tag cloud visually is to display tags with higher weights in larger fonts. This method of showing a tag cloud has become the de-facto standard for presenting weighted lists of tags on the Internet, and is used by a large number of web sites, including flickr.com, del.icio.us, and others); and
forwarding, to the tag widget within the client, the tags and associated overall weighting factors, wherein the individual overall weighting factors for a particular tag is based upon a combination of weighting factors including a context weight factor for the particular tag (page 6, [0100], e.g. the tag cloud is replaced by a refined tag cloud that contains only the tags that can be combined with the current set of selected tags), and the context weighting factor for the particular tag is based upon:
a past context for the particular tag specified by a past user (page 6, [0103], e.g. When a feed is annotated with a tag, all ancestor tags are automatically added to the feed. For example (see FIG. 7), adding NewYorkTimesOpinion tag automatically adds Opinion, NewYorkTimes, Newspaper and News to the same annotation for the purposes of computing tag clouds and matching feeds to goals. Therefore, a feed annotated with "NewYorkTimesOpinion" will be a match to a goal "Newspaper".  Examiner interpretation of prior art as mapped to the claimed invention: It is noted that the disclosure of “all ancestor tags are automatically added to the feed” in the context of a match to a goal such as “Newspaper” has been interpreted as “a past context.”  For example, adding “NewYorkTimesOpinion” tag automatically adds Opinion, NewYorkTimes, Newspaper and News (interpreted as past goals) to the same annotation for the purposes of computing tag clouds and matching feeds to a goal "Newspaper."  The past goal “Newspaper” as inherited is directed to a past context relative to the just added “NewYorkTimesOpinion” goal.)
Examiner interpretation of prior art as mapped to the claimed invention: the currently selected goal (active) has been interpreted as “an active context.”
Claim 14, Bouillet discloses the weighting factors further includes a quantitative weighting factor, and the quantitative weighting factor for the particular tag is based upon a past user interaction with the particular tag (page 6, [0099], e.g. For each new selection of tags, a new tag cloud is generated reflecting tag popularity only among the feeds that are relevant to all tags already selected (past context), and [0103], e.g. When a feed is annotated with a tag, all ancestor tags (past context) are automatically added to the feed), and a tag count associated with the quantitative weight factor is modified based upon the user interaction (page 4, [0073], e.g.  Weights reflect the popularity of tags. Clicking on any tag in the tag cloud adds the tag to the planning goal, and to the list of selected tags).
Claims 18 and 19, Bouillet discloses a computer program product (page 7, [0118], e.g. program storage device) for the above cited server.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 15, 16, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouillet et al. (Bouillet hereafter, US 2009/0100407 A1), as applied to claims 13, 14, 18, and 19, in further view of Siegel (US 20080114778 A1, cited in the IDS filed April 23, 2019).
Claims 15 and 20, Bouillet discloses the claimed invention except for the limitation of the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon a reputation of a past user who created the particular tag.  Siegel discloses the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon a reputation of a past user who created the particular tag (page 3, [0033], e.g. the composite tag score is created using a common logistical regression technique to link a dependent variable (e.g., the composite tag score) and a set of explanatory variables (e.g., various tag metrics), and [0036], e.g. seven tag metrics (i.e., K=7) are used in determining Tag_Score, including a frequency metric, a user segment metric, a reputation metric, a commonality metric, a user appeal metric, and a reinforcement metric).  Siegel discloses it would therefore be desirable to have a system that displays higher quality or more useful tags more prominently or more frequently than other tags to users (page 1, [0006]).  One of ordinary skill in the art at the time of the invention would have been motivated by Siegel to improve the system of Bouillet for a system that displays higher quality or more useful tags more prominently or more frequently than other tags to users.  Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Bouillet with the reputation metric of Seigel for a system that displays higher quality or more useful tags more prominently or more frequently than other tags to users.  
Claims 16 and 21, Bouilllet in view of Seigel discloses the weighting factors further includes a reputation weighting factor, and the reputation weighting factor for the particular tag is based upon an expertise of a past user who created the particular tag (Seigel, page 3, [0036], e.g. seven tag metrics (i.e., K=7) are used in determining Tag_Score, including a frequency metric, a user segment metric, .
Claims 17 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bouillet et al. (Bouillet hereafter, US 2009/0100407 A1), as applied to claims 13, 14, 18, and 19, in further view of Motte et al. (Motte hereafter, US 20080071929 A1, cited in the IDS filed April 23, 2019).
Claims 17 and 22, Bouillet discloses the claimed invention except for the limitation of the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user.  Motte discloses the weighting factors further includes an expiry weighting factor, and the expiry weighting factor for the particular tag is based upon a time frame for the particular tag specified by a past user (page 5, [0042]) and time since generation of each tag; time since last update of information associated with said tag (page 16, [0229] to [0235]). The disclosure above reads on the limitation of “an expiry weighting factor for the particular tag.” Motte discloses an invention to improve the quality of search results (page 15, [0211]). One of ordinary skill in the art would have been motivated by Motte to improve the quality of search results with the tag scores of Bouillet. Therefore, it would have been obvious to one of ordinary skill in the art to use the system of Bouillet with the expiry weighting factor of Motte to improve the quality of search results.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152